  Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 1 of 18




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


DONNETTE H.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                3:19-CV-0755 (DEP)

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW FIRM                  PETER A. GORTON, ESQ.
Attorneys at Law
1500 East Main Street
Endicott, NY 13761

FOR DEFENDANT

HON. GRANT C. JAQUITH                     CHRISTOPHER L. POTTER, ESQ.
United States Attorney for the            Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
    Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 2 of 18




seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 1 Oral argument was conducted in

connection with those motions on August 19, 2020, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

       After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

       ORDERED, as follows:

       1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

       2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 3 of 18




Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      August 27, 2020
            Syracuse, NY




                                       3
Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 4 of 18



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
DONNETTE H.,
                                   Plaintiff,

-v-                                    3:19-CV-755

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
            BEFORE THE HONORABLE DAVID E. PEEBLES
                       August 19, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      LACHMAN & GORTON LAW OFFICE
      P.O. Box 89
      1500 East Main Street
      Endicott, New York 13761
      BY: PETER A. GORTON, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      J.F.K. Federal Building, Room 625
      15 New Sudbury Street
      Boston, Massachusetts 02203
      BY: CHRISTOPHER LEWIS POTTER, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 5 of 18

                 DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY                   2


 1                 (The Court and all parties present by telephone.

 2    Time noted:    11:22 a.m.)

 3                 THE COURT:   Plaintiff commenced this proceeding

 4    pursuant to 42, United States Code, Sections 405(g) and

 5    1383(c)(3) to challenge an adverse determination by the

 6    Commissioner of Social Security finding that plaintiff was not

 7    disabled at the relevant times and therefore ineligible for the

 8    benefits sought.

 9                 The background is as follows:       Plaintiff was born in

10    September of 1981.     She is currently 38 years old.           She was

11    34 years of age at the alleged onset of her disability in

12    January of 2016.     Plaintiff stands between 4'8" and 4'10" inches

13    in height and weighs between 126 and 140 pounds depending on the

14    point in the record that you look.

15                 Plaintiff lives in Binghamton in a mobile home with

16    her boyfriend and two children who were nine and four years old

17    at the time of the hearing in July of 2018.          She also has an

18    older daughter.     Plaintiff is right-handed.       She secured a GED

19    in 2010.    While she was in school, she was in regular classes.

20    She also has a CNA certification, which she obtained in 2007.

21    Plaintiff has a driver's license and does drive.

22                 Plaintiff stopped working on January 2, 2016.           When

23    she was employed, she was in various positions; 2001 to 2005, as

24    a laborer through a temporary agency; from March of 2007 to

25    December of 2007, she was a CNA/certified nurse assistant; she


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 6 of 18

                DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY                  3


 1    also worked from May of 2006 to October 2010 as a cashier and a

 2    prep person in a grocery store; and from May 2015 to

 3    January 2016 as a cashier.

 4                 Plaintiff suffers from several physical conditions,

 5    including disc bulges at multiple levels, multilevel

 6    degenerative disc disease with mild central canal stenosis, and

 7    she's been diagnosed as having fibromyalgia.          She has bilateral

 8    carpal tunnel syndrome, which she treats through the use of

 9    splints, and headaches.      In February of 2013, she underwent a

10    microdiskectomy at the T11-T12 level.         In February of 2018, she

11    underwent magnetic resonance imaging testing.          That is reported

12    at pages 485 through 487 of the Administrative Transcript.

13                 At T10-T11, there was a finding of an intervertebral

14    disc desiccation, a bulging intervertebral disc, mild central

15    canal stenosis, but no significant neuroforaminal stenosis.          At

16    T11 and T12, it was also noted to be a mild bulging

17    intervertebral disc, no significant central canal stenosis, and

18    no significant neuroforaminal stenosis.         At L4-L5, there was a

19    mild disc bulge with facet joint arthropathy and ligamentum

20    flavum hypertrophy, but with no significant central canal

21    stenosis, and mild bilateral neuroforaminal stenosis.           At L5-S1,

22    there was a finding of a Grade 1 anterolisthesis of L5 on S1

23    with an intervertebral disc desiccation and bulging

24    intervertebral disc with posterior central herniation indenting

25    the ventral thecal sac.      Also, there was facet joint arthropathy


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 7 of 18

                DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY             4


 1    and mild central canal stenosis, as well as mild bilateral

 2    neuroforaminal stenosis.      The plaintiff also underwent earlier

 3    MRI testing, it's reported at page 500, and there was disc

 4    herniation located at T7-T8 and T9 and T10.

 5                 Mentally, plaintiff suffers from depression, anxiety,

 6    and an adjustment disorder.       For treatment, plaintiff sees Nurse

 7    Practitioner Emily Crouse at Lourdes Center for Pain and

 8    Wellness.    She has also seen Dr. Aamir Rasheed, a neurologist,

 9    and she sees Dr. Jane Hudson for her general treatment.         In

10    terms of mental health, plaintiff did appear at UHS Outpatient

11    Mental Health from May of 2016 to April of 2017 when she was

12    discharged.    She now sees Lourdes Mental Health for treatment.

13                 The plaintiff has been prescribed many medications

14    over time for her mental health and physical health conditions,

15    including Gabapentin, Naproxen, Methocarbamol, Lidocaine

16    ointment, Lidocaine patches, Duloxetine for depression,

17    Escitalopram for depression, Baclofen, Cymbalta, Lexapro,

18    allergy medications, and Tylenol, as well as Zantac.

19                 Plaintiff's activities of daily living include the

20    ability to groom herself, cook, clean, do laundry, shop, take

21    care of childcare, take care of dogs and cats, she plays music,

22    and plays the guitar.      Plaintiff smokes between one half and one

23    pack of cigarettes per day, as well as medical marijuana that

24    has been prescribed by Nurse Practitioner Crouse.

25                 Procedurally, plaintiff applied earlier for


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 8 of 18

                 DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY                 5


 1    disability benefits.      Those benefits were denied by the

 2    Administrative Law Judge's decision in March of 2014.           Plaintiff

 3    again applied for Supplemental Security Income or Title XVI

 4    benefits on March 31, 2016, alleging an onset date of January 2,

 5    2016.   In support of her application, she claimed to suffer from

 6    back problems-disc issues, depression, leg problems-numbness and

 7    weakness, neck problems-nerve pain, and major headaches.

 8                 A hearing was conducted on July 5, 2018, by

 9    Administrative Law Judge Thomas Cheffins with a vocational

10    expert.    On August 23, 2018, ALJ Cheffins issued an unfavorable

11    decision which became a final determination of the agency on

12    April 30, 2019, when the Social Security Administration Appeals

13    Council denied plaintiff's request for a review.          In doing that,

14    the Appeals Council reviewed new evidence in the form of the

15    medical questionnaire prepared by Nurse Practitioner Emily

16    Crouse on August 29, 2018, that appears at page 8 and 9 of the

17    Administrative Transcript, but found that it would not have

18    altered the outcome.      This action was commenced on June 25,

19    2010, and is timely.

20                 In his decision, the ALJ applied the familiar

21    five-step sequential test for determining disability.           At step

22    one, ALJ Cheffins concluded that plaintiff did not engage in

23    substantial gainful activity since the date of application on

24    March 31, 2016.

25                 At step two, he concluded that plaintiff does suffer


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 9 of 18

                DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY            6


 1    from severe impairments that impose more than minimal

 2    limitations on her ability to perform basic work functions,

 3    including degenerative disc disease of the lumbar and thoracic

 4    spine, status post discectomy T11-T12, cervicalgia,

 5    fibromyalgia, and right carpal tunnel syndrome.

 6                 At step three, the Administrative Law Judge concluded

 7    that the conditions do not meet or medically equal any of the

 8    listed presumptively disabling conditions set forth in the

 9    Commissioner's regulations, specifically considering listings

10    1.02, 1.04, and 1.01/14.06 in connection with fibromyalgia.      The

11    Administrative Law Judge next concluded that plaintiff retains

12    the residual functional capacity to perform light work with

13    exceptions that she can never climb ladders, ropes, or

14    scaffolds, she can occasionally stoop and crouch, and she can

15    frequently handle and finger the right upper extremity.

16                 At step four, the Administrative Law Judge concluded

17    that with that residual functional capacity, plaintiff is unable

18    to perform any of her past relevant work.

19                 Proceeding to step five, Administrative Law Judge

20    Cheffins noted first that if plaintiff were capable of

21    performing a full range of light work, the Medical-Vocational

22    Guidelines in the regulations, and specifically Grid Rule

23    202.21, would direct a finding of no disability.

24                 With the assistance of a vocational expert and a

25    hypothetical posed to that vocational expert that mirrored the


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 10 of 18

                 DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY                 7


 1     residual functional capacity finding, it was determined that

 2     plaintiff, at the light work level, could perform as a counter

 3     clerk and a bakery line worker, and although it was testified

 4     that the Dictionary of Occupational Titles did not address the

 5     stooping requirement associated with those two positions, the

 6     vocational expert testified based on his expertise she would be

 7     capable of performing in those positions notwithstanding the

 8     stooping limitation.

 9                 As you know, the Court's task is limited and applies

10     a very deferential standard to the agency's determination.         I

11     must decide whether correct legal principles were applied and

12     the resulting determination is supported by substantial

13     evidence.    As the Second Circuit noted in Brault v. Social

14     Security Administration Commissioner at 683 F.3d 443 from 2012,

15     the substantial evidence standard is stringent.          Substantial

16     evidence is defined as such relevant evidence as a reasonable

17     mind might accept as adequate to support a conclusion.          It is

18     akin to and even more stringent than the clearly erroneous

19     standard which we as lawyers are familiar with.          As the Second

20     Circuit noted, the substantial evidence standard means once an

21     ALJ finds a fact, that fact can be rejected only if a reasonable

22     factfinder would have to have conclude otherwise.

23                 The plaintiff has raised three basic contentions.

24     First, that the residual functional capacity, and specifically

25     the physical components of it, are not supported by any medical


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 11 of 18

                  DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY            8


 1     opinions.    Secondly, the plaintiff complains of the Appeals

 2     Council's finding that Nurse Practitioner Crouse's questionnaire

 3     would not alter the determination of the Administrative Law

 4     Judge.   And third, the step five determination is challenged as

 5     not supported because the vocational expert presumably used job

 6     numbers that were associated with OES categories that included

 7     multiple jobs, some of which plaintiff may not be able to

 8     perform, and that it's based on a flawed hypothetical because

 9     the residual functional capacity finding is not supported.

10                 Turning first to the step five argument, it appears

11     to me that the vocational expert did rely on OES category

12     numbers.    This is a step at which the Commissioner bears the

13     burden of proof.     The burden can, of course, be carried through

14     the testimony of a vocational expert.        There were two jobs

15     identified in the light category in response to a hypothetical,

16     which did mirror the residual functional capacity finding, and

17     the vocational expert identified 115,000 jobs available in one

18     category and 290,000 in another at pages 87 to 88.          The

19     vocational expert testified as to the source of the information

20     and job numbers, including employment quarterly reports, Census

21     Bureau information, and training, education, and experience,

22     which, of course, are proper bases for the vocational expert's

23     opinion.    But, again, he was asked if the numbers correlated to

24     OES categories and he responded yes.

25                 I think the matter could and should have been


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 12 of 18

                 DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY                 9


 1     clarified.    I'm not sure I agree that it is malpractice to

 2     inquire into or attempt to clarify, but even if the argument was

 3     not waived, I find that it is harmless error.         The number of

 4     jobs cited are greatly in excess of the numbers of jobs that

 5     would be required in the 6,000 to 10,000 range to support a

 6     finding of the ability to perform work in the national economy.

 7                  Michelle M v. Commissioner of Social Security, it is

 8     found at 2020 WL 495170, a Northern District of New York

 9     decision from January 30, 2020, a similar situation where an

10     ALJ's reliance on a vocational expert's identification of over

11     100,000 positions nationally, even if they came from OES job

12     groups, because it was in excess of 10,000, it was deemed to be

13     harmless error.

14                  My greater concern is the physical components of the

15     residual functional capacity finding in this case.          Pivotal to

16     any determination of disability is a finding of a claimant's

17     residual functional capacity, which represents the range of

18     tasks she is capable of performing notwithstanding the

19     impairments at issue.     An RFC determination is informed by

20     consideration of all of the relevant medical and other evidence.

21     To properly ascertain a claimant's RFC, an ALJ must assess

22     plaintiff's exertional capacities such as her ability to sit,

23     stand, walk, lift, carry, push, and pull.         The ALJ must also

24     consider any nonexertional limitations or impairments, including

25     those that result in postural and manipulative limitations.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 13 of 18

                  DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY               10


 1     When rendering an RFC determination, the ALJ must specify those

 2     functions that the claimant is capable of performing.

 3     Conclusory statements concerning her capabilities will not

 4     suffice.    And, of course, ultimately, any RFC determination must

 5     be supported by substantial evidence.

 6                 In this case, the plaintiff was deemed by the

 7     Administrative Law Judge to have the capability of performing

 8     light work with some alterations.       Light work is defined under

 9     20 C.F.R. Section 404.1567(b) as follows:         Light work involves

10     lifting no more than 20 pounds at a time with frequent lifting

11     or carrying of objects weighing up to 10 pounds.          Even though

12     the weight lifted may be very little, a job is in this category

13     when it requires a good deal of walking or standing, or when it

14     involves sitting most of the time with some pushing and pulling

15     of arm or leg controls.      To be considered capable of performing

16     a full or wide range of light work, you must have the ability to

17     do substantially all of these activities.         If someone can do

18     light work, we determine that he or she can also do sedentary

19     work, unless there are additional limiting factors such as loss

20     of fine dexterity or inability to sit for long periods of time.

21                 There's no question that there is not a single

22     medical opinion other than Nurse Practitioner Crouse's, which

23     we'll deal with in a moment, in the record that relates to

24     plaintiff's ability to perform functions such as standing,

25     walking, sitting, lifting, and carrying.        The only position in


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 14 of 18

                 DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY              11


 1     the record or opinion in the record that speaks to those

 2     characteristics is Exhibit 3A, and the physical portion of that

 3     exhibit is signed by a single decisionmaker whose opinion is not

 4     entitled to any weight.

 5                 I recognize that in a simple case, it is clear that

 6     an Administrative Law Judge may make a residual functional

 7     capacity determination without support from a medical source.

 8     This, however, in my view, is not a simple case.          Plaintiff

 9     suffers from mutli-level degenerative disc disease, which is

10     well supported, including by MRI testing, and also has a

11     diagnosis of fibromyalgia.      It's undeniable that fibromyalgia is

12     an illusive disease which may or may not result in a finding of

13     disability.    The diagnosis does not translate into an automatic

14     finding of disability.      After all, it is not the presence of a

15     medical condition, but rather its resulting limitations that

16     inform the question of whether a plaintiff is under a

17     disability.

18                 Undeniably, fibromyalgia is recognized as a

19     potentially severe impairment that may support a claim of

20     disability under the act, in Green-Younger v. Barnhart, 335 F.3d

21     99 at 108, a Second Circuit decision from 2003.          It is also true

22     that by its very nature, fibromyalgia is not always readily

23     susceptible to detection or verification through clinical

24     testing or other objective means, as the Second Circuit noted in

25     Green-Younger.    Despite its illusiveness and potentially


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 15 of 18

                 DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY               12


 1     debilitating effects, fibromyalgia, like many medical

 2     conditions, is one which may be, but is not necessarily, so

 3     limiting as to qualify as disabling under the act, Coyle v.

 4     Apfel, 66 F. Supp. 2d 368 at 376-77, a decision from Judge Hurd

 5     in the Northern District of New York in 1999.

 6                 In this case, I recognize the Commissioner's argument

 7     that it is plaintiff's burden to establish her limitations, and

 8     she can carry that burden in a variety of ways, including

 9     through her testimony.      She testified about her inability to

10     stand or sit for more than ten minutes.        There is also evidence

11     in the record that supports her degenerative disc disease

12     complaints.    Clearly, if Nurse Practitioner Crouse's medical

13     source statement was considered, it would support or buttress

14     plaintiff's claims concerning her inability to lift, her need to

15     change positions, her inability to stand or walk for long

16     periods of time, and her limitations on lifting.

17                 In my view, this is a case where the Administrative

18     Law Judge manufactured an RFC finding out of whole cloth,

19     playing doctor, and not relying on any medical opinions.        This

20     case is extremely similar to the decision issued by Chief

21     Judge Suddaby in Charland v. Commissioner of Social Security,

22     2016 WL 1117515 from March of 2016, where, citing Second Circuit

23     authority, Chief Judge Suddaby noted that an ALJ is not

24     permitted to substitute his own expertise or view of the medical

25     proof for the treating physician's opinion or for any competent


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 16 of 18

                 DONNETTE H. v. COMMISSIONER OF SOCIAL SECURITY                 13


 1     medical opinion.     Moreover, an ALJ cannot assess a plaintiff's

 2     RFC based on the ALJ's own interpretation of the medical

 3     evidence.    Judge Suddaby did go on to recognize that where

 4     medical evidence shows relatively little physical impairment, an

 5     ALJ can permissively render a common sense judgment about

 6     functional capacity even without a physician's assessment.

 7                 In this case, however, the ALJ recognized plaintiff's

 8     degenerative disc disease at multiple levels and fibromyalgia as

 9     severe at step two.     This is not a simple case and there was

10     simply no basis for the ALJ to assess plaintiff's ability to

11     lift, stand, need to change positions, work pace, or attendance.

12                 So in conclusion, I find that the residual functional

13     capacity finding in this case is not supported and, therefore,

14     the step five determination which relied on a hypothetical that

15     was based on the RFC finding cannot stand, and, therefore, the

16     step five determination is not supported by substantial

17     evidence.    I don't find it necessary to reach the new evidence

18     issue because of my determination.        I don't find persuasive

19     evidence of disability.      I think this is a situation where a

20     remand is required in order to obtain some medical opinions

21     concerning plaintiff's physical capabilities, so I will grant

22     judgment on the pleadings and order remand of the matter without

23     a directed finding of disability.

24                 Thank you both for excellent presentations.         I hope

25     you stay safe in these interesting times.


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 17 of 18

                                                                       14


 1                 MR. GORTON:    Thank you, your Honor.

 2                 MR. POTTER:    Thank you, your Honor.

 3                 (Time noted:    11:48 a.m.)

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 3:19-cv-00755-DEP Document 22 Filed 08/27/20 Page 18 of 18

                                                                        15


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 27th day of August, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
